 



Exhibit 10.4
CHANGE IN CONTROL
SEVERANCE AGREEMENT
     THIS AGREEMENT is made as of the 29th day of October, 2007, between Otter
Tail Corporation, a Minnesota corporation, with its principal offices at 215
South Cascade Street, P.O. Box 496, Fergus Falls, Minnesota 56538-0496 (the
“Corporation “) and George Koeck (“You”), residing at 1755 9th Street South,
Fargo, ND 58103.
WITNESSETH THAT:
     WHEREAS, this Agreement is intended to specify the financial arrangements
that the Corporation will provide to You upon Your separation from employment
with the Corporation under any of the circumstances described herein; and
     WHEREAS, this Agreement is entered into by the Corporation in the belief
that it is in the best interests of the Corporation and its shareholders to
provide stable conditions of employment for You notwithstanding the possibility,
threat or occurrence of certain types of change in control, thereby enhancing
the Corporation ‘s ability to attract and retain highly qualified people.
     NOW, THEREFORE, to assure the Corporation that it will have Your continued
dedication notwithstanding the possibility, threat or occurrence of a bid to
take over control of the Corporation, and to induce You to remain in the employ
of the Corporation, and for other good and valuable consideration, the
Corporation and You agree as follows:
     1. Termination of Employment.
     (i) Prior to a Change in Control. Your rights upon termination of
employment prior to a Change in Control (as defined in Section 2(i) hereof)
shall be governed by the Corporation ‘s standard employment termination policy
applicable to You in effect at the time of termination or the Your Employment
Agreement.
     (ii) After a Change in Control.
          (a) From and after the date of a Change in Control during the term of
this Agreement, the Corporation shall not terminate You from employment with the
Corporation except as provided in this Section 1(ii) or as a result of Your
Disability (as defined in Section 2(iv) hereof) or death.
          (b) From and after the date of a Change in Control during the term of
this Agreement, the Corporation shall have the right to terminate You from
employment with the Corporation at any time during the term of this Agreement
for Cause (as defined in Section 2(iii) hereof), by written notice to You,
specifying the particulars of Your conduct forming the basis for such
termination.

 



--------------------------------------------------------------------------------



 



          (c) From and after the date of a Change in Control during the term of
this Agreement: (x) the Corporation shall have the right to terminate Your
employment without Cause at any time; and (y) You shall, upon the occurrence of
such a termination by the Corporation without Cause, or upon the voluntary
termination of employment by You for Good Reason (as defined in Section 2(ii)
hereof), be entitled to receive the benefits provided in Section 3 hereof. You
shall evidence a voluntary termination for Good Reason by written notice to the
Corporation given within 60 days after the date of the occurrence of any event
that You know or should reasonably have known constitutes Good Reason for
voluntary termination. Such notice need only identify You and set forth in
reasonable detail the facts and circumstances claimed by You to constitute Good
Reason.
     Any notice given by You pursuant to this Section 1 shall be effective five
business days after the date it is given by You.
     2. Definitions
     (i) A “Change in Control” shall mean:
          (a) a change in control of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or
successor provision thereto, whether or not the Corporation is then subject to
such reporting requirement;
          (b) any “person” (as such tennis used in Sections 13(d) and 14(d) of
the Exchange Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of securities of
the Corporation representing 35% or more of the combined voting power of the
Corporation ‘s then outstanding securities;
          (c) the Continuing Directors (as defined in Section 2(v) hereof) cease
to constitute a majority of the Corporation ‘s Board of Directors; provided that
such change is the direct or indirect result of a proxy fight and contested
election or elections for positions on the Board of Directors; or
          (d) the majority of the Continuing Directors (as defined in Section
2(v) hereof) determine in their sole and absolute discretion that there has been
a change in control of the Corporation.
     (ii) “Good Reason” shall mean the occurrence of any of the following
events, except for the occurrence of such an event in connection with the
termination or reassignment of You by the Corporation for Cause, for Disability
or for death:
          (a) the assignment to You of employment responsibilities which are not
of comparable responsibility and status as the employment responsibilities held
by You immediately prior to a Change in Control;

2



--------------------------------------------------------------------------------



 



          (b) a reduction by the Corporation in Your base salary as in effect
immediately prior to a Change in Control;
          (c) an amendment or modification of the Corporation ‘s incentive
compensation program (except as may be required by applicable law) which affects
the terms or administration of the program in a manner adverse to Your interest
as compared to the terms and administration of such program immediately prior to
a Change in Control;
          (d) the Corporation ‘s requiring You to be based anywhere other than
within 50 miles of Your office location immediately prior to a Change in
Control, except for requirements of temporary travel on the Corporation ‘s
business to an extent substantially consistent with Your business travel
obligations immediately prior to a Change in Control;
          (e) except to the extent otherwise required by applicable law, the
failure by the Corporation to continue in effect any benefit or compensation
plan, stock ownership plan, stock purchase plan, stock incentive plan, bonus
plan, life insurance plan, health-and-accident plan, or disability plan in which
You are participating immediately prior to a Change in Control (or plans
providing You with substantially similar benefits), the taking of any action by
the Corporation which would adversely affect Your participation in, or
materially reduce Your benefits under, any of such plans or deprive You of any
material fringe benefit enjoyed by You immediately prior to such Change in
Control, or the failure by the Corporation to provide You with the number of
paid vacation days to which You are entitled immediately prior to such Change in
Control in accordance with the Corporation ‘s vacation policy as then in effect;
or
          (f) the failure by the Corporation to obtain, as specified in Section
5(i) hereof, an assumption of the obligations of the Corporation to perform this
Agreement by any successor to the Corporation.
     (iii) “Cause” shall mean termination by the Corporation of Your employment
based upon (a) the willful and continued failure by You substantially to perform
Your duties and obligations (other than any such failure resulting from Your
incapacity due to physical or mental illness or any such actual or anticipated
failure resulting from Your termination for Good Reason) or (b) the willful
engaging by You in misconduct which is materially injurious to the Corporation ,
monetarily or otherwise. For purposes of this Section 2(iii), no action or
failure to act on Your part shall be considered “willful” unless done, or
omitted to be done, by You in bad faith and without reasonable belief that such
action or omission was in the best interests of the Corporation.
     (iv) “Disability” shall mean any physical or mental condition which would
qualify You for a disability benefit under the Corporation ‘s long-term
disability plan.
     (v) “Continuing Director” shall mean any person who is a member of the
Board of Directors of the Corporation, while such person is a member of the
Board of Directors, who is not an Acquiring Person (as hereinafter defined) or
an Affiliate or Associate (as hereinafter defined) of an Acquiring Person, or a
representative of an Acquiring Person or of any such Affiliate or Associate, and
who (a) was a member of the Board of Directors on the

3



--------------------------------------------------------------------------------



 



date of this Agreement as first written above or (b) subsequently becomes a
member of the Board of Directors, if such person’s nomination for election or
initial election to the Board of Directors is recommended or approved by a
majority of the Continuing Directors. For purposes of this Section 2(v):
“Acquiring Person” shall mean any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) who or which, together with all Affiliates
and Associates of such person, is the “beneficial owner” (as defined in
Rule 13d-3 promulgated under the Exchange Act) of 20% or more of the shares of
Common Stock of the Corporation then outstanding, but shall not include the
Corporation, any subsidiary of the Corporation or any employee benefit plan of
the Corporation or of any subsidiary of the Corporation or any entity holding
shares of Common Stock organized, appointed or established for, or pursuant to
the terms of, any such plan; and “Affiliate” and “Associate” shall have the
respective meanings ascribed to such terms in Rule 12b-2 promulgated under the
Exchange Act.
     3. Benefits upon Termination under Section 1(ii)(c)
     (i) Upon the termination (voluntary or involuntary) of Your employment of
pursuant to Section 1(ii)(c) hereof, You shall be entitled to receive the
benefits specified in this Section 3. The amounts due to You under subparagraph
(a) of this Section 3(i) shall be paid to You in a lump sum not later than one
business day prior to the date that the termination of Your employment becomes
effective. The amounts due to You under subparagraphs (b), (c) and (d) of this
Section 3(i) shall be paid to You not later than one business day prior to the
date that the termination of Your employment becomes effective. Subject to the
provisions of Section 3(ii) hereof, all benefits to You pursuant to this Section
3(i) shall be subject to any applicable payroll or other taxes required by law
to be withheld.
          (a) The Corporation shall pay as severance pay to You an amount equal
to two times the sum of (1) Your highest annual rate of salary from the
Corporation in effect at any time during the 24 months preceding the date that
the termination of Your employment became effective and (2) the average of the
annual bonus paid or to be paid to You in respect of each of the two fiscal
years preceding the fiscal year when the termination of Your employment became
effective.
          (b) For a period of 24 months following the date that the termination
of Your employment became effective or until You reach age 65 or die, whichever
is the shorter period, the Corporation shall continue for You, at the
Corporation ‘s expense, the health, disability and life insurance coverage in
effect for You immediately prior to the date that the termination of Your
employment became effective under the plans provided by the Corporation for its
executive personnel generally or, if such coverage cannot by the terms of such
plans be provided thereunder, then the Corporation shall provide equivalent
insurance coverage for You for such period under specially obtained policies of
insurance.
          (c) The Corporation shall pay to You (1) any amount earned by You as a
bonus with respect to the fiscal year of the Corporation preceding the
termination of Your employment if such bonus has not theretofore been paid to
You, and (2) an amount representing credit for any vacation earned or accrued by
him but not taken.

4



--------------------------------------------------------------------------------



 



          (d) The Corporation shall also pay to You all legal fees and expenses
incurred by You as a result of such termination of employment (including all
fees and expenses, if any, incurred by You in seeking to obtain or enforce any
right or benefit provided to You by this Agreement whether by arbitration or
otherwise); and
          (e) Any and all contracts, agreements or arrangements between the
Corporation and You prohibiting or restricting You from owning, operating,
participating in, or providing employment or consulting services to, any
business or company competitive with the Corporation at any time or during any
period after the date the termination of Your employment becomes effective,
shall be deemed terminated and of no further force or effect as of the date the
termination of Your employment becomes effective, to the extent, but only to the
extent, such contracts, agreements or arrangements so prohibit or restrict You;
provided that the foregoing provision shall not constitute a license or right to
use any proprietary information of the Corporation and shall in no way affect
any such contracts, agreements or arrangements insofar as they relate to
nondisclosure and nonuse of proprietary information of the Corporation
notwithstanding the fact that such nondisclosure and nonuse may prohibit or
restrict You in certain competitive activities.
     (ii) Any payment not made to You when due hereunder shall thereafter, until
paid in full, bear interest at the rate of interest equal to the reference rate
announced from time to time by U.S. Bank National Association, plus two percent,
with such interest to be paid to You upon demand or monthly in the absence of a
demand.
     (iii) You shall not be required to mitigate the amount of any payment
provided for in this Section 3 by seeking other employment or otherwise. The
amount of any payment or benefit provided in this Section 3 shall not be reduced
by any compensation earned by You as a result of any employment by another
employer.
     4. Your Agreements.
     You agree that:
     (i) Without the consent of the Corporation, You will not terminate
employment with the Corporation without giving 60 days prior notice to the
Corporation, and during such 60 day period You will assist the Corporation, as
and to the extent reasonably requested by the Corporation, in training the
successor to Your position with the Corporation. The provisions of this Section
4(i) shall not apply to any termination (voluntary or involuntary) of Your
employment pursuant to Section 1(ii)(c) hereof.
     (ii) Without the consent of the Corporation or except as may be required by
law, You will not at any time after termination of Your employment with the
Corporation disclose to any person, corporation, firm, or other entity,
confidential information concerning the Corporation of which You have gained
knowledge during employment with the Corporation.
     (iii) In the event that You have received any benefits from the Corporation
under Section 3 of this Agreement, then, during the period of 24 months
following the date that the

5



--------------------------------------------------------------------------------



 



termination of Your employment became effective, You, upon request by the
Corporation:
          (a) Will consult with one or more of the executive officers concerning
the business and affairs of the Corporation for not to exceed four hours in any
month at times and places selected by You , all without compensation other than
what is provided for in Section 3 of this Agreement; and
          (b) Will testify as a witness on behalf of the Corporation in any
legal proceedings involving the Corporation which arise out of events or
circumstances that occurred or existed prior to the date that the termination of
Your employment became effective (except for any such proceedings relating to
this Agreement), without compensation other than what is provided for in
Section 3 of this Agreement, provided that all out-of-pocket expenses incurred
by You in connection with serving as a witness shall be paid by the Corporation.
     You shall not be required to perform Your obligations under this
Section 4(iii) if and so long as the Corporation is in default with respect to
performance of any of its obligations under this Agreement.
     5. Successors and Binding Agreement.
     (i) The Corporation will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise to all or substantially all of
the business and/or assets of the Corporation), by agreement in form and
substance satisfactory to You, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Corporation would
be required to perform it if no such succession had taken place. Failure of the
Corporation to obtain such agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle You to
compensation from the Corporation in the same amount and on the same terms as
You would be entitled hereunder if employee terminated employment after a Change
in Control for Good Reason, except that for purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the date that the termination of Your employment becomes effective. As
used in this Agreement, “Corporation “ shall mean the Corporation and any
successor to its business and/or assets which executes and delivers the
agreement provided for in this Section 5(i) or which otherwise becomes bound by
all the terms and provisions of this Agreement by operation of law.
     (ii) This Agreement is personal to You, and You may not assign or transfer
any part of Your rights or duties hereunder, or any compensation due to You
hereunder, to any other person. Notwithstanding the foregoing, this Agreement
shall inure to the benefit of and be enforceable by Your personal or legal
representatives, executors, administrators, heirs, distributees, devisees, and
legatees.
     6. Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in the Fergus
Falls, Minnesota, in accordance with the applicable rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.

6



--------------------------------------------------------------------------------



 



     7. Modification; Waiver. No provisions of this Agreement may be modified,
waived, or discharged unless such waiver, modification, or discharge is agreed
to in a writing signed by You and such officer as may be designated by the Board
of Directors of the Corporation. No waiver by either party hereto at any time of
any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.
     8. Notice. All notices, requests, demands, and all other communications
required or permitted by either party to the other party by this Agreement
(including, without limitation, any notice of termination of employment and any
notice of an intention to arbitrate) shall be in writing and shall be deemed to
have been duly given when delivered personally or received by certified or
registered mail, return receipt requested, postage prepaid, at the address of
the other party, as first written above (directed to the attention of the Board
of Directors and Corporate Secretary in the case of the Corporation ). Either
party hereto may change its address for purposes of this Section 8 by giving
15 days’ prior notice to the other party hereto.
     9. Severability. If any term or provision of this Agreement or the
application hereof to any person or circumstances shall to any extent be invalid
or unenforceable, the remainder of this Agreement or the application of such
term or provision to persons or circumstances other than those as to which it is
held invalid or unenforceable shall not be affected thereby, and each term and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.
     10. Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
     11. Governing Law. This Agreement has been executed and delivered in the
State of Minnesota and shall, in all respects, be governed by, and construed and
enforced in accordance with, the laws of the State of Minnesota, including all
matters of construction, validity and performance.
     12. Effect of Agreement; Entire Agreement. The Corporation and You
understand and agree that this Agreement is intended to reflect their agreement
only with respect to payments and benefits upon termination in certain cases and
is not intended to create any obligation on the part of either party to continue
employment. This Agreement supersedes any and all other oral or written
agreements or policies made relating to the subject matter hereof and
constitutes the entire agreement of the parties relating to the subject matter
hereof; provided that this Agreement shall not supersede or limit in any way
Your rights under any benefit plan, program or arrangements in accordance with
their terms.
     13. ERISA. For purposes of the You Retirement Income Security Act of 1974,
this Agreement is intended to be a severance pay employee welfare benefit plan,
and not an employee pension benefit plan, and shall be construed and
administered with that intention.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Corporation has caused this Agreement to be
executed in its name by a duly authorized director and officer, and You have
hereunto set Your hand, all as of the date first written above.

                  OTTER TAIL CORPORATION    
 
           
 
  By:        
 
           
 
      John Erickson    
 
      Its: President & CEO      
 
                          George Koeck    

8